Exhibit 10.35



SEPARATION AND RELEASE AGREEMENT



AECOM and Randall A. Wotring (“you” or “your”) hereby enter into this SEPARATION
AND RELEASE AGREEMENT (“Agreement”), dated October 2, 2020.



WHEREAS, AECOM, its subsidiaries, and affiliates (herein referred to
collectively as the “Company”) is engaged in the business of professional
technical and management support services (the “Company Business”);



WHEREAS, you are a key employee of the Company and an “Eligible Employee” as
such term is defined in the Company’s Senior Leadership Severance Plan (the
“SLSP” or the “Plan”);



WHEREAS, pursuant to Section 6 of the SLSP, in order to receive benefits under
the Plan, an Eligible Employee must execute a Separation and Release Agreement
in the form provided by the Company in its sole discretion, and shall contain
provisions including but not limited to a general waiver and release of claims
and various post-employment covenants as stated in Sections 6(a), 6(b) and 6(c)
of the SLSP; and



WHEREAS, the covenants provided herein are material, significant and essential
to the Company’s provision of benefits to you under the Plan, and good and
valuable consideration under the Plan has been and will be transferred from the
Company to you in exchange for such covenants.



NOW, THEREFORE, in consideration of the foregoing recitals, the terms and
provisions of this Agreement, the SLSP, and the agreements and instruments
related thereto, the receipt and sufficiency of such consideration being hereby
acknowledged by the parties hereto, the parties hereto agree as follows:



1.         STATUS OF EMPLOYMENT



Your last day of active, full-time employment will be December 31, 2020 (the
“Separation Date”) and you will continue to receive your base salary through
that date. From the date you receive this Agreement through December 31, 2020
(such period hereinafter referred to as the “Transition Period”), you will
continue to remain employed by the Company as an “at-will” employee. During the
Transition Period, you shall: (i) continue to report to the Company’s office, or
work remotely as applicable, on your regular schedule; (ii) use your best
efforts to carry out your duties and responsibilities in a professional and
competent manner, along with such other duties as may be reasonably assigned to
you by the Company’s Chief Executive Officer; (iii) continue to comply fully
with and be bound by all policies and procedures in effect for Company
employees, and all laws and regulations applicable to the business of the
Company; and (iv) cooperate fully and in good faith with the Company to assist
in the orderly transition of your duties and responsibilities, as determined by
the Company in its discretion. For the avoidance of doubt, the Company may elect
to place you on paid leave for any part of the Transition Period, in its
discretion, during which time you will remain on payroll and agree to continue
to make yourself reasonably available to the Company, by phone, to assist in the
transition of your duties and responsibilities as the Company may deem necessary
and appropriate, although you shall not report to the Company’s offices during
any such paid leave. Notwithstanding the foregoing, and for the further
avoidance of doubt, if you fail to sign this Agreement before the expiration of
the Review Period set forth in paragraph 9 below, or should you revoke your
consent during the Revocation Period set forth in paragraph 9 below, the Company
may terminate your employment at any time, without any additional notice, such
last date of employment being your Separation Date.



If you are currently participating in the Company’s group health insurance plan,
you will continue to receive employer-subsidized health insurance at your
current election through the Separation Date. Thereafter, you may elect to
receive continuation coverage in the Company’s health insurance plan pursuant to
the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) at your own





1



--------------------------------------------------------------------------------

expense. COBRA continuation coverage shall in all respects be subject to the
requirements and limitations of COBRA and of the Company’s health insurance
plans, which may be amended from time to time.



2.         SEPARATION BENEFITS



a.   Severance Payment. In consideration for the promises in this Agreement,
including but not limited to your consent to and non-revocation of the release
set forth in paragraph 4 below and your consent to and non-revocation of the
supplemental release and waiver in the form annexed hereto as Exhibit A (the
“Supplemental Release”), you will receive a severance payment in the amount of
$1,976,928 less all applicable income tax withholdings and other lawful
deductions (the “Severance Payment”). The Severance Payment represents the sum
of amounts described in Sections 5(a)(i), 5(a)(ii) and 5(a)(iii) of the SLSP and
your target bonus for fiscal year 2020. The Severance Payment will be subject to
standard payroll deductions and withholdings and will be direct deposited in a
lump sum as soon as reasonably practicable following the Supplemental Release
Effective Date (as such term is defined in Exhibit A) and no later than sixty
(60) days following the Separation Date subject to the effectiveness of the
Agreement and paragraph 18 below. By signing this Agreement, you authorize AECOM
to direct deposit any payments under this Agreement into your bank, savings and
loan or credit union account that was previously authorized by you for payroll
purposes. If you have not provided an authorized account for direct deposit, a
check for any such amounts will be mailed to your home address on file.



b.   Additional Service Credit for Equity Award Vesting. In consideration for
the promises in this Agreement, including but not limited to your consent to and
non-revocation of the release set forth in paragraph 4 below and your consent to
and non-revocation of the Supplemental Release, your outstanding equity awards
listed in the annexed Schedule A shall be considered vested as set forth therein
reflecting the crediting of additional service in accordance with Sections
5(b)(i), 5(b)(ii) and 5(b)(iii) of the SLSP (the “Additional Service Credit”).



c.   You agree that you would not be entitled to the separation benefits
outlined above (collectively, the “Separation Benefits”), including the
Severance Payment and the Additional Service Credit, in the absence of your
execution and non-revocation of this Agreement and the Supplemental Release,
and, therefore, the Separation Benefits provided for under this Agreement are
greater than what you would be legally entitled to receive in the absence of
this Agreement.



d.   You understand and agree that the Separation Benefits outlined above shall
not be duplicative of any other payments and benefits provided by the Company in
connection with your separation from employment with the Company, including but
not limited to any pay in lieu of notice, severance benefits or other payments
or benefits that may be required by any federal, state or local law, including
the laws of any jurisdiction outside of the United States, relating to
severance, plant closures, terminations, reductions-in- force, or plant
relocations. If the Company provides you with any such other payments or
benefits, then the Severance Payment described above shall be reduced by the
amount of any such payment(s); provided, however, that coordination with
benefits (if any) under the CIC Plan (as such term is defined in the SLSP),
shall be in accordance with Section 5(c) of the SLSP. Notwithstanding the
foregoing, in no event shall the gross amount you receive in Severance Payment
be less than $500.00.



3.         ACKNOWLEDGEMENTS



a.   You acknowledge that with the payment of your final pay check, which
includes any accrued but unused paid time off (“PTO”), no other compensation,
wages, bonuses, commissions, overtime, expenses, PTO, and/or benefits are due to
you except for the benefits and payments described in paragraph 2.





2



--------------------------------------------------------------------------------

b.   You represent that you have reported to the Company any and all
work-related injuries or illnesses incurred by you during employment with the
Company.



c.   You understand and acknowledge that per the terms of AECOM’s Severance
Policy, in the event you are rehired as a full-time or part-time regular
employee of AECOM, or you are hired into a comparable position by a vendor,
contractor, customer, or successor, during the number of weeks of severance for
which you received under this Agreement (the “Severance Pay Period”), the
Company reserves the right to seek repayment related to time beyond the date of
rehire; provided, however, that in no event shall the severance pay be reduced
to less than $500. For the purposes of this paragraph, the Severance Pay Period
is based on your prior regular earnings and is defined as the equivalent time
frame over which payment would have been made if you had not received severance
in a lump sum payment.



d.   You acknowledge and represent that during your employment and through the
date you sign this Agreement, you have made full and truthful disclosures to the
Corporate SVP, Human Resources and/or the Corporate EVP, Chief Legal Officer the
Company about any misconduct of which you may have been aware by or on behalf of
the Company or any of its employees, officers, directors, consultants, agents or
other third-parties.



e.   You acknowledge that, if you are an officer of, or serve in any elected or
appointed position for the Company or any of its subsidiaries or affiliates,
then your signature on this Agreement constitutes your resignation, effective as
of the Separation Date, from any and all such offices or positions. You agree
that you will execute such further documents as the Company may request to more
specifically reflect your resignation from each and every entity of which you
are or were a director or officer.



4.         WAIVER AND RELEASE



In exchange for the Separation Benefits outlined above, including the Severance
Payment and the Additional Service Credit, you, on behalf of yourself, your
heirs, beneficiaries, executors, administrators, representatives, assigns, and
agents hereby fully release, acquit, and forever discharge the Company, its
past, present, and future predecessors, successors, parent companies, subsidiary
companies, affiliated entities, related entities, operating entities, and its
and their past, present, and future officers, directors, shareholders, members,
investors, partners, employees, agents, attorneys, insurers, reinsurers, and all
of its and their past, present, and future compensation and employee benefits
plans (including trustees, fiduciaries, administrators, and insurers of those
plans) (collectively, the “Released Parties”) from any and all causes of action,
lawsuits, proceedings, complaints, charges, debts, contracts, judgments,
damages, claims, attorney’s fees, costs, expenses, and compensation whatsoever,
of whatever kind or nature, in law, or equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that you may now have,
have ever had, or hereafter may have relating directly or indirectly to your
employment with the Company, the separation of your employment with the Company,
the benefits or attributes of your employment with the Company, and/or any other
act, omission, event, occurrence, or non-occurrence involving the Company or any
of the Released Parties. Without limiting the foregoing and to the fullest
extent allowed by law, you agree that this release includes, but is not limited
to any and all claims arising from any violations or alleged violations of
federal, state or local human rights, fair employment practices and/or other
laws by any of the Released Parties for any reason under any legal theory
including, but not limited to, the Age Discrimination in Employment Act; the
Americans With Disabilities Act of 1990 (“ADA”); COBRA; the Dodd-Frank Wall
Street Reform and Consumer Protection Act (“Dodd-Frank”); the Employee
Retirement Income Security Act of 1974 (“ERISA”); the Equal Pay Act (“EPA”); the
Fair Labor Standards Act (“FLSA”); the Fair Credit Reporting Act (“FCRA”); the
Family and Medical Leave Act (“FMLA”); the Genetic Information Nondiscrimination
Act (“GINA”); the Immigration Reform and Control Act (“IRCA”); the Lilly
Ledbetter Fair Pay Act; the National Labor Relations Act (“NLRA”); the Labor
Management Relations Act (“LMRA”); the Occupational Safety and Health Act





3



--------------------------------------------------------------------------------

(“OSHA”); the Older Workers Benefit Protection Act; the Rehabilitation Act of
1973; the Sarbanes-Oxley Act of 2002 (“SOX”); the Uniformed Services Employment
and Reemployment Rights Act of 1994 (“USERRA”); Sections 1981 through 1988 of
Title 42 of the United States Code; Title VII of the Civil Rights Act of 1964;
the Civil Rights Act of 1991; the Worker Adjustment and Retraining Notification
Act (“WARN”), and/or all other federal, state, or local laws (including, without
limitation, the Maryland Fair Employment Practices Act), statutes, ordinances,
constitutions, rules, orders or regulations, all as they may be amended. You
also forever waive, release, discharge and give up all claims, real or perceived
and now known or unknown, for breach of implied or express contract, breach of
promise, breach of the covenant of good faith and fair dealing, wrongful or
retaliatory discharge, discrimination, harassment, promissory estoppel, assault,
battery, false imprisonment, defamation, libel, slander, intentional and
negligent infliction of emotional distress, duress, fraudulent and negligent
misrepresentation, defamation, violation of public policy, negligence, and all
other claims or torts arising under any federal, state or local law, regulation,
constitution, ordinance or judicial decision; and any claim concerning wages,
benefits, severance payments, bonus payments, payments pursuant to any agreement
with the Company, stock, stock options, or stock option agreement, including but
not limited to your expired Employment Agreement dated as of January 1, 2015
(“Employment Agreement”). You also agree to waive any right you have to pursue
any claim or grievance through any internal channel of the Company and/or its
affiliates. You understand and agree that your waivers include both claims that
you know about and those you may not know about which have arisen on or before
the date on which you sign this Agreement.



5.          STATE LAW WAIVER



If you have worked or are working in California, you agree to expressly waive
all rights under Section 1542 of the Civil Code of the State of California, up
to and including the date you sign this Agreement. Section 1542 provides as
follows:



A general release does not extend to claims which a creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.



You further agree and represent that you have had an opportunity to consult with
an attorney over the meaning and significance of this Civil Code § 1542 waiver
and that you knowingly and voluntarily waive your rights under this statute.



6.          EXCLUSIONS FROM WAIVERS AND RELEASE OF CLAIMS



Notwithstanding anything else stated in this Agreement, you understand and agree
that:



a.    Nothing in this Agreement is intended to limit or restrict any rights that
you may have to enforce this Agreement or to interfere with or affect a waiver
of any other right that cannot, by express and unequivocal terms of law, be
limited, waived, or extinguished. This Agreement also does not apply to any
claims that the controlling law clearly states may not be released by private
agreement.



b.   This Agreement does not affect your non-forfeitable rights to your accrued
benefits (within the meaning of Sections 203 and 204 of ERISA) under the
Company’s ERISA-covered employee benefits plans.



c.   This Agreement shall not apply to rights or claims that may arise after the
date you execute this Agreement.



d.   This Agreement does not preclude filing a charge with or participating in
an investigation or proceeding

4



--------------------------------------------------------------------------------

conducted by the Equal Employment Opportunity Commission, the U.S. Department of
Labor, the National Labor Relations Board or any other federal, state, or local
labor board or agency charged with enforcing employment laws (including the
Maryland Commission on Civil Rights). However, by signing this Agreement, you
understand and agree that you are waiving any right to recover money or other
individual relief based on claims asserted in such a charge in any proceeding
brought by you or on your behalf.



e.   This Agreement does not preclude your ability to report fraud, waste or
abuse to federal officials regarding the Company’s management of public
contracts, or your obligation to cooperate with any government authorities.



f.   This Agreement does not limit any statutory rights you may have to bring an
action to challenge the terms of this Agreement or contest the validity of the
release contained in this Agreement under the Age Discrimination in Employment
Act (“ADEA”) or the Older Workers Benefits Protection Act (“OWBPA”).



g.   This Agreement does not limit or waive your right to file an application
for an award for original information submitted pursuant to Section 21F of the
Securities Exchange Act of 1934.



h.   This Agreement does not limit or waive your rights as a stockholder of the
Company, or any rights you may have to indemnification under the Company’s
governing documents and coverage under its director and officer insurance
policies.



7.         NON-ADMISSION OF LIABILITY



You agree that this Agreement shall not in any way be construed as an admission
that any of the Released Parties, as defined in paragraph 4 above, owe you any
money or have acted wrongfully, unlawfully, or unfairly in any way towards you.
In fact, you understand that the Released Parties specifically deny that they
have violated any federal, state, or local law or ordinance or any right or
obligation that they owe or might have owed to you at any time and maintain that
they have at all times treated you in a fair, lawful, non-discriminatory and
non-retaliatory manner.



8.         PROMISE NOT TO SUE



You have not, at any time up to and including the date on which you sign this
Agreement, commenced, and will not in the future commence, to the fullest extent
permitted by law, any action or proceeding, or file any action, of any nature
arising out of the matters released by this Agreement, and you waive to the
fullest extent permitted by law, any right to any monetary or equitable relief
in any proceeding that may relate to the matters released by this Agreement.
However, nothing in this paragraph will preclude either party from bringing a
claim to enforce this Agreement or challenge the validity of this Agreement.



9.         REVIEW AND REVOCATION PERIODS



a.   You acknowledge that you were advised that you can take up to twenty-one
(21) days from the date this Agreement was given to you to review this Agreement
and decide whether to enter into this Agreement (the “Review Period”). You
understand and agree that any changes to this Agreement, whether material or
immaterial, do not restart the running of this twenty-one (21) day Review
Period. To the extent that you have elected to enter into this Agreement prior
to such time, you have done so voluntarily, and have knowingly waived such
twenty-one (21) day Review Period.





5



--------------------------------------------------------------------------------

b.   You understand that you may revoke this Agreement within a period of seven
(7) calendar days after its execution, except that if the last day of this
period falls on a Saturday, Sunday or holiday observed by the Company you have
until the conclusion of the next immediate business day (“Revocation Period”),
by delivery of a written notice of revocation (“Revocation Notice”) before the
end of the last day comprising the Revocation Period to pam.hoebener@aecom.com,
ATTN: Corporate SVP, Human Resources. This Agreement shall become automatically
irrevocable, and fully enforceable, upon the expiration of the Revocation Period
(the “Effective Date”) if you do not timely revoke it in the aforesaid manner.



c.   In the event that you do not execute this Agreement during the Review
Period, or if you execute and then revoke the Agreement within the Revocation
Period, or you do not execute (or you otherwise revoke) your Supplemental
Release, or if for any other reason the Agreement or any portion of the
Agreement is held to be unenforceable, all checks, instruments, funds, or other
such payments received by you pursuant to the terms of this Agreement shall
immediately be returned or reimbursed to the Company and you shall have no right
to the benefits and consideration described in paragraph 2 of the Agreement. In
the event the Company is required to institute litigation to enforce the terms
of this paragraph, the Company shall be entitled to recover reasonable costs and
attorneys’ fees incurred in such enforcement.



10.       RESTRICTIVE COVENANTS



a.   You agree that, for a period of one (1) year after the Separation Date, you
shall not, directly or indirectly,



(i) obtain any interest in, own, manage, operate, control, participate in,
become connected with (whether as a stockholder (other than as a stockholder of
less than five percent (5%) of the issued and outstanding stock of a publicly
held corporation), joint venturer, officer, director, representative, partner,
employee or consultant), or otherwise engage, invest or participate in any
activity, project, contract or business that competes with the Company Business
in any area or subject where you have worked on, supervised, assisted in or have
special knowledge of such Company Business or similar activity for the Company;



(ii) solicit or accept any work competitive to the Company Business from: (a)
any person or entity for whom the Company is rendering services as of the
Separation Date; (b) any person or entity for whom the Company has rendered
services at any time during the six (6) months preceding the Separation Date; or
(c) any person or entity to whom the Company has made a proposal to perform or
render services to or for within one (1) year prior to the Separation Date; or



(iii)  become connected with, or otherwise engage or invest or participate in
any bid, proposal, contract or project of a competitor of the Company Business
that (i) has been awarded to such competitor after the Separation Date and (ii)
competes with the Company Business.



b.   You further agree that, for a period of one (1) year after the Separation
Date, you shall not, directly or indirectly,



(i)  solicit, attempt to solicit, induce or otherwise cause any existing or
future customer or client or other business relation of the Company, to
terminate, fail to extend or renew, reduce the funding of, or fail to provide
additional funding for, any contract, proposal or work with the Company or
otherwise divert business away from the Company; or



(ii) solicit, attempt to solicit, induce or otherwise cause any existing or
prospective employee of the Company, to terminate or abort his or her employment
with the Company, or hire or attempt to hire any existing or prospective
employee of the Company whether for yourself or for any firm, organization,
business, partnership, corporation, or association with which you shall have an
association.





6



--------------------------------------------------------------------------------

c.   You agree that the terms and conditions set forth in this paragraph are
fair and reasonable and are reasonably required for the protection of the
interests of the Company.



11.       CONTINUED OBLIGATION NOT TO USE OR DISCLOSE CONFIDENTIAL INFORMATION;
CONFIDENTIALITY OF THIS AGREEMENT



a.   You acknowledge that during your employment with the Company you acquired
certain confidential, proprietary or otherwise non-public information concerning
the Company, which may include, without limitation, intellectual property, trade
secrets, financial data, strategic business or marketing plans, and other
sensitive information concerning the Company and its past or present employees,
directors, executives, officers, agents, or customers (“Confidential
Information”). You agree that you have not, and will not, disclose any
Confidential Information to any person or entity, except as required by law.



b.   Without limiting the generality of the foregoing, you further promise and
agree:



i.   to protect and safeguard the Confidential Information against unauthorized
use, publication, or disclosure;

ii.   not to use any of the Confidential Information except as specifically
authorized in writing by the Company;

iii.   not to, directly or indirectly, reveal, report, publish, disclose,
transfer, or otherwise use any of the Confidential Information except as
specifically authorized in writing by the Company; and

iv.   not to use any Confidential Information to unfairly compete or obtain an
unfair advantage against the Company in any commercial activity, which may be
comparable to the Company’s actual or anticipated business, research or
development.



c.   You will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that—(A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Accordingly, you have a right to disclose in confidence trade
secrets to the Federal, State, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. You also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).



d.   You have not and will not discuss or otherwise reveal to anyone the
existence or terms of this Agreement, or discussions with any authorized Company
representative about it, except when necessary to enforce this Agreement or
required by law, or after obtaining their agreement to keep all such information
confidential, to your attorneys, financial advisors, or accountants or immediate
family members.



12.       UNEMPLOYMENT BENEFITS



The Company will not contest your filing for unemployment benefits, provided,
however, that the Company reserves the right to correct any misstatements made
in connection with any such filings and to respond truthfully to any requests
from government authorities.





7



--------------------------------------------------------------------------------

13.        COOPERATION WITH LEGAL PROCEEDINGS



Upon reasonable notice, you will provide information and proper assistance to
the Company and/or its counsel (including truthful testimony and document
production) in any litigation or potential litigation in which you are, or may
be, a witness, or as to which you possess, or may possess, relevant information.
The Company will pay your reasonable out-of-pocket expenses incurred in
complying with this paragraph, provided that such expenses are pre-approved by
the Company.



14.        NON-DISPARAGEMENT



Since receiving a copy of this Agreement, you have not, and will not, make any
statements or take any actions materially detrimental to the interests of the
Company, including, without limitation, negatively commenting on, disparaging,
or calling into question the business operations or conduct of the Company or
its past or present clients, shareholders, directors, executives, officers,
employees or agents.



15.        RETURN OF COMPANY PROPERTY



You acknowledge and agree that all documents, records, and files (electronic,
paper or otherwise), materials, software, equipment, and other physical
property, including but not limited to laptop computers, iPads, mobile phones,
electronic devices, peripherals, security access badges, ID cards, building and
office access cards, entry badges, keys, access codes, passwords and log-in
credentials, software, hardware, and databases, and all copies of the foregoing,
including but not limited to all such items containing Confidential Information
of the Company, that you have received, acquired, or which have come into your
possession, custody or control or been produced by or to you in connection with
your employment (collectively, “Company Property”), have been and remain the
sole property of the Company. You agree that by no later than ten (10) days
following the Separation Date, you will conduct a thorough and diligent search
for, and shall return to the Company, all tangible Company Property, with the
exception of documents relating to your compensation and benefits to which you
are entitled to retain, and that you will not retain any copies or duplicates of
any such Company Property. You further agree that by no later than ten (10) days
following the Separation Date, you will conduct a thorough and diligent search
for, and permanently and irrevocably delete, any intangible and/or digital
Company Property that exists or is stored: (a) in any email account; (b) in any
“cloud” account; or (c) on any computer, laptop, tablet, mobile device, cellular
phone, smartphone, PDA or other electronic storage device, the foregoing of any
of which are accessible, possessed, controlled or owned by you (and not by the
Company).



16.        REMEDIES FOR BREACH OF CERTAIN COVENANTS



You agree and acknowledge that the Company will be irreparably harmed by any
breach, or threatened breach, by you of the Restrictive Covenants,
Non-Disparagement, Return of Company Property or Confidentiality sections of
this Agreement and that monetary damages would be grossly inadequate.
Accordingly, you agree that in the event of a breach, or threatened breach, by
you of the Restrictive Covenants, Non-Disparagement, or Confidentiality sections
of this Agreement, the Company shall be entitled to immediate injunctive or
other preliminary or equitable relief, as appropriate, without being required to
post a bond, in addition to all other remedies available at law and equity.



You agree that in the event you violate the Restrictive Covenants,
Non-Disparagement, Return of Company Property or Confidentiality sections of
this Agreement, the Company will have no further obligation to pay or provide
any unpaid Separation Benefits provided by this Agreement, and that you will
immediately return to the Company all of the Separation Benefits previously paid
or provided under the terms of this Agreement, except for $100 of the Severance
Pay as consideration for the release in paragraph 4 of this Agreement. Provided,
however, that nothing in this paragraph shall limit the Company’s right to
pursue any additional





8



--------------------------------------------------------------------------------

remedies available at law or in equity, including but not limited to injunctive
relief, for your violation of those provisions. Despite any breach by you, your
other obligations under this Agreement, including your waivers and releases,
will remain in full force and effect.



Failure by either party to enforce any term of condition of this Agreement at
any time shall not preclude that party from enforcing that provision, or any
other provision, at a later time.



In the event Company is required to institute litigation to enforce the
Restrictive Covenants, Non- Disparagement, Return of Company Property or
Confidentiality sections of this Agreement, the Company shall be entitled to
recover reasonable costs and attorneys’ fees incurred in such enforcement.



17.        VOLUNTARY ACCEPTANCE OF AGREEMENT; GOVERNING LAW; DISPUTE RESOLUTION



a.   You have reviewed the terms of this Agreement and acknowledge that you have
entered into this Agreement freely and voluntarily. The terms described in this
Agreement constitute the entire agreement between you and the Company and may
not be altered, modified or amended other than in writing signed by you and the
Company. No promise, inducement or agreement not expressed herein has been made
to you in connection with this Agreement, and this Agreement supersedes all
prior written or oral agreements, arrangements, communications, commitments or
obligations between yourself and the Company, except any confidentiality,
non-disclosure, non-competition, non-solicitation, trade secret, assignment of
inventions, and other intellectual property provisions to which your employment
was subject, including but not limited to Article IV (Restrictive Covenants) in
your Employment Agreement, which will remain in effect subsequent to the
execution of this Agreement.



b.   It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought. If any
provision of this Agreement is adjudicated to be invalid or unenforceable, such
provision, without any action on the part of the parties hereto, shall be deemed
amended to delete or to modify (including, without limitation, a reduction in
duration, geographical area or prohibited business activities) the portion
adjudicated to be invalid or unenforceable, such deletion or modification to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made, and such deletion or
modification to be made only to the extent necessary to cause the provision as
amended to be valid and enforceable, leaving the remainder of this Agreement in
full force and effect.



c.   This Agreement is intended to be governed by and will be construed in
accordance with ERISA and, to the extent not preempted by ERISA, the laws of the
State of Delaware, without regard to any conflict of laws provision. Should any
provision of this Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, such provision
shall become null and void and severed from this Agreement, leaving the
remainder of this Agreement in full force and effect.



d.   To the fullest extent permitted by law, any and all disputes, claims, and
causes of action, in law or equity, arising from or relating to this Agreement
(other than with respect to the Company’s enforcement of the Restrictive
Covenants, Non-Disparagement, Return of Company Property or Confidentiality
covenants as described in paragraph 16 above), or any dispute arising out of or
relating to this Agreement, will be settled by binding arbitration in accordance
with Section 9(h) of the SLSP.



e.   You also acknowledge that you fully understand your right to discuss this
Agreement with an attorney before accepting this Agreement, that the Company has
advised you of this right, that the time afforded to you to review this
Agreement provides you sufficient time to consult with an attorney should you
wish to do so, that you have carefully read and fully understand this entire
Agreement, and that you are voluntarily





9



--------------------------------------------------------------------------------

entering into this Agreement of your own free will, act and deed. You also agree
that no promises, statements or inducements have been made to you which caused
you to sign this Agreement, except as expressly set forth in writing herein.



f.   No waiver of any provision of this Agreement shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. The failure
by either party to enforce any term or condition of this Agreement at any time
shall not preclude that party from enforcing that provision, or any other
provision, at a later time. Nothing in this Agreement, express or implied, is
intended to confer upon any third person (other than the Company, its affiliates
and their respective successors, which parties are hereby expressly made
third-party beneficiaries of this Agreement) any rights or remedies under or by
reason of this Agreement.



g.   Any notices provided for herein shall be given in writing and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided in writing to
the Company. Notices to the Company shall be delivered to AECOM, ATTN: Corporate
SVP, Human Resources, pam.hoebener@aecom.com.



18.  SECTION 409A OF THE CODE



Any Severance Payment, provision of benefits, equity settlement, or other
amounts payable under this Agreement and the SLSP remain subject to the terms
and conditions set forth in Sections 5 and 8 of the SLSP related to compliance
with Section 409A of the Internal Revenue Code. The parties hereto acknowledge
and agree that the Severance Payments and any other amounts under this Agreement
shall be subject to the provisions of Section 8(c) of the SLSP if and to the
extent applicable.



Please execute and return the signed agreement by electronic means (i.e.,
through electronic mail) to pam.hoebener@aecom.com within the Review Period.
This Agreement may be executed in counterparts, which together shall be
effective as if they were a single document. If this Agreement is transmitted by
electronic means, it will be treated as an original copy and have the same force
and effect as if it was delivered by mail with the original wet signature.



I have read and understand the terms and conditions set forth in the Agreement
above, including but not limited to the waiver and release of claims contained
herein. By signing below, I hereby voluntarily accept and agree to those terms
and conditions in exchange for the Separation Benefits offered to me.



Graphic [acm-20200930xex10d35001.jpg]



Randall A. Wotring



Date:

10-2-20







10



--------------------------------------------------------------------------------

Schedule A

Vested Equity Awards



Award Date

Type of Award

Number of Units, Options or Restricted Shares

Vested Percentage Immediately Prior to Termination

Total Vested Percentage Based on Additional Service Crediting Under Plan

12/15/2017

RSU

27,079

100.0%

100.0%

12/17/2018

RSU

40,000

0.0%

100.0%

12/16/2019

RSU

25,546

0.0%

0.0%











12/15/2017

PEP

40,618

100.0%

100.0%

12/17/2018

PEP

60,000

0.0%

100.0%

12/16/2019

PEP

38,319

0.0%

0.0%

















11



--------------------------------------------------------------------------------

EXHIBIT A



SUPPLEMENTAL RELEASE



(to be signed after the Separation Date)



In consideration of the obligations of AECOM (together with its parents,
subsidiaries and affiliates, herein collectively referred to as the “Company”)
set forth in my Separation Agreement and Release (“Agreement”), including the
Severance Payment and the Additional Service Credit, and for other good and
valuable consideration, I, Randall A. Wotring, on behalf of myself, my heirs,
beneficiaries, executors, administrators, representatives, assigns, and agents
hereby fully release, acquit, and forever discharge the Company, its past,
present, and future predecessors, successors, parent companies, subsidiary
companies, affiliated entities, related entities, operating entities, and its
and their past, present, and future officers, directors, shareholders, members,
investors, partners, employees, agents, attorneys, insurers, reinsurers, and all
of its and their past, present, and future compensation and employee benefits
plans (including trustees, fiduciaries, administrators, and insurers of those
plans) (collectively, the “Released Parties”) from any and all causes of action,
lawsuits, proceedings, complaints, charges, debts, contracts, judgments,
damages, claims, attorney’s fees, costs, expenses, and compensation whatsoever,
of whatever kind or nature, in law, or equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that I may now have,
have ever had, or hereafter may have relating directly or indirectly to my
employment with the Company, the separation of my employment with the Company,
the benefits or attributes of my employment with the Company, and/or any other
act, omission, event, occurrence, or non-occurrence involving the Company or any
of the Released Parties, through the date of this Supplemental Release. Without
limiting the foregoing and to the fullest extent allowed by law, I agree that
this release includes, but is not limited to any and all claims arising from any
violations or alleged violations of federal, state or local human rights, fair
employment practices and/or other laws by any of the Released Parties for any
reason under any legal theory including, but not limited to, the Age
Discrimination in Employment Act (“ADEA”); the Americans With Disabilities Act
of 1990 (“ADA”); the Consolidated Omnibus Budget Reconciliation Act (“COBRA”);
the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank”);
the Employee Retirement Income Security Act of 1974 (“ERISA”); the Equal Pay Act
(“EPA”); the Fair Labor Standards Act (“FLSA”); the Fair Credit Reporting Act
(“FCRA”); the Family and Medical Leave Act (“FMLA”); the Genetic Information
Nondiscrimination Act (“GINA”); the Immigration Reform and Control Act (“IRCA”);
the Lilly Ledbetter Fair Pay Act; the National Labor Relations Act (“NLRA”); the
Labor Management Relations Act (“LMRA”); the Occupational Safety and Health Act
(“OSHA”); the Older Workers Benefit Protection Act (“OWBPA”); the Rehabilitation
Act of 1973; the Sarbanes-Oxley Act of 2002 (“SOX”); the Uniformed Services
Employment and Reemployment Rights Act of 1994 (“USERRA”); Sections 1981 through
1988 of Title 42 of the United States Code; Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification Act (“WARN”), and/or all other federal, state, or local laws
(including, without limitation, the Maryland Fair Employment Practices Act),
statutes, ordinances, constitutions, rules, orders or regulations, all as they
may be amended. I also forever waive, release, discharge and give up all claims,
real or perceived and now known or unknown, for breach of implied or express
contract, breach of promise, breach of the covenant of good faith and fair
dealing, wrongful or retaliatory discharge, discrimination, harassment,
promissory estoppel, assault, battery, false imprisonment, defamation, libel,
slander, intentional and negligent infliction of emotional distress, duress,
fraudulent and negligent misrepresentation, defamation, violation of public
policy, negligence, and all other claims or torts arising under any federal,
state or local law, regulation, constitution, ordinance or judicial decision;
and any claim concerning wages, benefits, severance payments, bonus payments,
payments pursuant to any agreement with the Company, stock, stock options, or
stock option agreement, including but not limited to my Employment Agreement. I
also agree to waive any right I have to pursue any claim or grievance through
any internal channel of the Company and/or its affiliates. I understand and
agree that my waivers include both claims that I know about and those I may not
know about which have arisen on or before the date on which I sign this
Supplemental Release.





12



--------------------------------------------------------------------------------

I agree to expressly waive all rights under Section 1542 of the Civil Code of
the State of California, up to and including the date I sign this Supplemental
Release. Section 1542 provides as follows:



A general release does not extend to claims which a creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.



I further agree and represent that I have had an opportunity to consult with an
attorney over the meaning and significance of this Civil Code § 1542 waiver and
that I knowingly and voluntarily waive my rights under this statute.



I hereby represent and warrant that I have not, at any time up to and including
the date on which I sign this Supplemental Release, commenced, and will not in
the future commence, to the fullest extent permitted by law, any action or
proceeding, or file any action, of any nature arising out of the matters
released by the Agreement or this Supplemental Release, and I waive to the
fullest extent permitted by law, any right to any monetary or equitable relief
in any proceeding that may relate to the matters released by the Agreement or
this Supplemental Release. However, nothing in this paragraph will preclude
either party from bringing a claim to enforce the Agreement or the Supplemental
Release or challenge the validity of the Agreement or the Supplemental Release.
Notwithstanding the foregoing, this Supplemental Release does not preclude me
from filing a charge with or participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, the U.S. Department of
Labor, the National Labor Relations Board or any other federal, state, or local
labor board or agency charged with enforcing employment laws (including, for
example, the Maryland Commission on Civil Rights). However, by signing this
Supplemental Release, I understand and agree that I am waiving any right to
recover money or other individual relief based on claims asserted in such a
charge in any proceeding brought by me or on my behalf.



I acknowledge this Supplemental Release does not limit or waive my right to file
an application for an award for original information submitted pursuant to
Section 21F of the Securities Exchange Act of 1934.



I acknowledge that I fully understand my right to discuss this Supplemental
Release with an attorney before accepting this Supplemental Release, that the
Company has advised me of this right, that the time afforded to me to review
this Supplemental Release provides me sufficient time to consult with an
attorney should I wish to do so, that I have carefully read and fully understand
this entire Supplemental Release, and that I am voluntarily entering into this
Supplemental Release of my own free will, act and deed. I also agree that no
promises, statements or inducements have been made to me which caused me to sign
this Supplemental Release, except as expressly set forth in writing herein and
in the Agreement. I further acknowledge and agree that no compensation, wages,
bonuses, commissions, overtime, expenses, PTO, and/or benefits are due to me.



I acknowledge that I was advised that I could take up to twenty-one (21) days
from the Separation Date to review this Supplemental Release and decide whether
to enter into this Supplemental Release. I understand and agree that any changes
to this Supplemental Release, whether material or immaterial, do not restart the
running of this twenty-one (21) day review period. To the extent that I have
elected to enter into this Supplemental Release prior to such time, I have done
so voluntarily, and have knowingly waived such twenty-one (21) day review
period.



I understand that I may revoke this Supplemental Release within a period of
seven (7) calendar days after its execution, except that if the last day of this
period falls on a Saturday, Sunday or holiday observed by the Company I have
until the conclusion of the next immediate business day (“Supplemental Release
Revocation Period”), by delivery of a written notice of revocation
(“Supplemental Release Revocation Notice”) before the end of the last day
comprising the Supplemental Release Revocation Period to pam.hoebener@aecom.com,
ATTN: Corporate SVP, Human Resources. This Supplemental Release shall become
automatically irrevocable, and fully enforceable, upon the expiration of the
Supplemental Release Revocation Period (the “Supplemental Release Effective
Date”) if I do not timely revoke it in the aforesaid manner.





13



--------------------------------------------------------------------------------

In the event that I do not execute this Supplemental Release during the review
period, or if I execute and then revoke the Supplemental Release within the
Supplemental Release Revocation Period, or if for any other reason the
Supplemental Release is held to be unenforceable, all checks, instruments,
funds, or other such payments received by you pursuant to the terms of this
Agreement shall immediately be returned or reimbursed to the Company, and I
shall have no right to the benefits and consideration described in paragraph 2
of the Agreement. In the event the Company is required to institute litigation
to enforce the terms of this paragraph, the Company shall be entitled to recover
reasonable costs and attorneys’ fees incurred in such enforcement.



Agreed to and Accepted:





Randall A. Wotring

Date (Must be signed after the Separation Date):





14



--------------------------------------------------------------------------------